11-4413                                                                       BIA
         Zheng v. Holder                                                       A088 380 465



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       AI MING ZHENG,
14                Petitioner,
15
16                         v.                                   11-4413
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Russell J. E.
27                                     Verby, Senior Litigation Counsel;
28                                     Dalin R. Holyoak, Trial Attorney,
29                                     Office of Immigration Litigation,
30                                     Civil Division, United States
31                                     Department of Justice, Washington,
32                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ai Ming Zheng, a native and citizen of the

 6   People’s Republic of China, seeks review of a September 29,

 7   2011, decision of the BIA denying his motion to reopen.      In

 8   re Ai Ming Zheng, No. A088 380 465 (B.I.A. Sept. 29, 2011).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).   It is well established that

14   the BIA may deny an alien’s motion to reopen for failure to

15   demonstrate his prima facie eligibility for the underlying

16   relief sought.   See INS v. Abudu, 485 U.S. 94, 104-05

17   (1988).   To establish eligibility for asylum, an applicant,

18   like Zheng, who does not rely on past persecution must

19   demonstrate a well-founded fear of future persecution.    See

20   Kyaw Zwar Tun v. U.S. INS, 445 F.3d 554, 564 (2d Cir. 2006);

21   8 U.S.C. § 1101(a)(42).   “[T]o establish a well-founded fear

22   of persecution in the absence of any evidence of past

23   persecution, an alien must make some showing that


                                    2
 1   authorities in his country of nationality are either aware

 2   of his activities or likely to become aware of his

 3   activities.”   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

 4   (2d Cir. 2008) (per curiam).

 5       Zheng argues that he demonstrated that Chinese

 6   authorities had become aware of his Falun Gong practice

 7   based on a notice from his native village’s officials

 8   threatening to punish him for his practice of Falun Gong in

 9   the United States and a letter from his wife describing the

10   origin of that notice.   However, the BIA reasonably declined

11   to credit the notice because it was: (1) unsigned and

12   unauthenticated; and (2) implausible considering the vague

13   claims of Zheng and his wife that unknown individuals

14   witnessed Zheng practicing Falun Gong in the United States,

15   returned to China, and informed his village’s government.

16   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342

17   (2d Cir. 2006) (noting that the weight afforded to the

18   applicant’s evidence in immigration proceedings lies largely

19   within the discretion of the agency); Siewe v. Gonzales, 480

20   F.3d 160, 168-69 (2d Cir. 2007).   The BIA also reasonably

21   declined to afford probative weight to the letter of Zheng’s

22   wife because it was not authenticated.   Contrary to Zheng’s

23   arguments, the BIA was permitted to make factual findings


                                    3
 1   regarding whether the evidence he submitted with his motion

 2   was previously unavailable and material, see 8 C.F.R.

 3   § 1003.2(c)(1), and to assess the reliability of that

 4   evidence, see Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

 5   209, 214-15 n.5 (B.I.A. 2010), remanded on other grounds by

 6   Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

 7   Because Zheng failed to demonstrate that the Chinese

 8   government was aware or would likely become aware of his

 9   practice of Falun Gong, the BIA did not abuse its discretion

10   when it denied Zheng’s motion based on his failure to

11   demonstrate his prima facie eligibility for relief.      See

12   Abudu, 485 U.S. at 104-05; Hongsheng Leng, 528 F.3d at 143.

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24




                                    4